The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Prosecution History Summary
Claims 6, 12, 16, and 19-20 are cancelled.
Claims 1-5, 7-11, 13-15, 17-18, and 21-26 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 15, 17-18, and 21-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The steps of analyzing response data and codifying the response data, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.   That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.   For example, but for the server and interface language, analyzing in the context of this claim encompasses a mental process of the user using a table or something similar to code responses based on mental knowledge.  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer with storage device and end user computer; computer system carrying out the steps of receiving, transmitting, etc. amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 24-27, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of transmitting a question to obtain medical information and receiving a response to the question amounts to mere data gathering, recitation of analyzing the response to codify the response amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting the codified response amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-5, 17, 21-24, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 18, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 7-8, 17, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as transmitting a question; receiving a response; transmitting the codified response, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); analyzing and codifying the response data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-8, 15, 17-18, and 21-24, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3-5, 17-18, 21-22, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 7-8, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 7-8, 17-18, 23-26 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered 
	Therefore, whether taken individually or as an ordered combination, claims 1-5, 7-8, 15, 17-18, and 21-24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-5, 15, 17-18, and 21-24 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 15 recite limitations that cannot be performed in the mind.  Examiner disagrees.  The limitations of obtaining medical information by a question, receiving a response, analyzing the response to codify are all concepts that could be performed in the mind.  A person may receive a question, answer it in their head, and based on their own knowledge, and observe a common codified version of the answers.  Furthermore, the ability to not transmit interview state to any of the servers is examined whether the limitation integrates it into a practical application or not; and a computer is being used in its ordinary capacity to not transmit data until directed to/programmed to do.  Any computer is capable of transmitting or not transmitting information.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  Examiner reiterates that a human mind can receive a question, answer it in their head, and evaluate the answer to a coded response.

-Decreased system demands and increased scalability that result from smaller file sizes over repeated question and answer steps/associated file transfers; 
-The ability to have multiple requests from the same patient being handled by different hosts/servers over a life of the patient interview process; and 
-Reduced or eliminated recordkeeping and auditing requirements as compared to traditional electronic record systems. 
Examiner states that the alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing patient medical information for which a computer is used as a tool in its ordinary capacity.  Furthermore, the improvements touted by the Applicant is a subjective opinion rather than providing objective evidence regarding the improvements stated.
	Applicant argues that claims recite limitations that result in improvements to the functioning of a computer and BASCOM’s holding that an inventive concept can be found in the non-conventional arrangement of conventional pieces makes the claim overcome 35 U.S.C. 101.  Examiner disagrees.  The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end 
Applicant’s arguments, with respect to claims 1-5, 7-11, 13-15, 17-18, and 21-26 under prior art rejections have been fully considered and are persuasive.  The 35 U.S.C. §103 rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626